                              Case 1:19-cr-00410-CRC Document 49-2 Filed 03/29/21 Page 1 of 6


Government                                       UNITED STATES
Plaintiff
Defendant                                              v.
Joint Court
                                               NORMAN MURPHY
                                               Criminal No.: 19-CR-410 (CRC)

EXHIBIT            DESCRIPTION OF                       MARKED            RECEIVED   WITNESS     EXHIBITS
NUMBER                EXHIBITS                          FOR I.D.             IN                 SENT INTO
                                                                          EVIDENCE                 JURY
     1
                    Firearm (Sig Sauer P220)



     2
                   Magazine (Recovered from
                    Government Exhibit 1)

     3
                Ammunition (Winchester 45 Auto
                         Cartridges)


     4
                Overview Photograph of Playground



     5
              Photo from Inside Playground Showing
                Playground Bench and Ofc. Dean
               Standing Next to Firearm on Ground



                                                                      1
EXHIBIT        DESCRIPTION    OF         MARKED RECEIVED                 WITNESS
                     Case 1:19-cr-00410-CRC Document 49-2 Filed 03/29/21 Page 2 of 6   EXHIBITS SENT
NUMBER            EXHIBITS                FOR I.D.          IN                           INTO JURY
                                                       EVIDENCE                        (date & time)
   6
          Photo of the Firearm (Exhibit 1) Lying on
                         the Ground


   7
          Close-up Photo of Firearm (Exhibit 1) on
                        the Ground


   8
            Photo of Firearm (Exhibit 1) with the
              Magazine (Exhibit 2) Removed


             Photo of Firearm (Exhibit 1) Serial
   9
                          Number



  10
                Officer Brandon Dean BWC



                  Officer Dean BWC Clip-
  10A
                   21:47:48 to 21:48:58



               Officer Jeremy Kniseley BWC
  11



                Officer Kniseley BWC Clip
  11A
                   21:47:47 to 21:48:58



                                                      2
EXHIBIT       DESCRIPTION OF EXHIBITS
                        Case              MARKED
                             1:19-cr-00410-CRC   FOR I.D.49-2
                                               Document   RECEIVED   IN    WITNESS
                                                              Filed 03/29/21  Page 3 of 6   EXHIBITS SENT INTO
                                                             EVIDENCE                       JURY
NUMBER                                                                                      (date & time)

          Screenshots from Officer Kniseley BWC
  12A
             (Exhibit 11): Timestamp 21:48:10



          Screenshots from Officer Kniseley BWC
  12B
             (Exhibit 11): Timestamp 21:48:11



          Screenshots from Officer Kniseley BWC
  12C
             (Exhibit 11): Timestamp 21:48:12



          Screenshots from Officer Kniseley BWC
  12D
             (Exhibit 11): Timestamp 21:48:17



              Officer Elizabeth Couick BWC
  13



                Officer Couick BWC Clip
  13A
                  21:47:35 to 21:48:43



                Officer Couick BWC Clip
  13B
                  21:55:47 to 21:57:01



          Screenshots from Officer Couick BWC
  14A
            (Exhibit 13): Timestamp 21:47:57



                                                         3
EXHIBIT       DESCRIPTION OF EXHIBITS
                        Case              MARKED
                             1:19-cr-00410-CRC   FOR I.D.49-2
                                               Document   RECEIVED   IN    WITNESS
                                                              Filed 03/29/21  Page 4 of 6   EXHIBITS SENT INTO
                                                             EVIDENCE                       JURY
NUMBER                                                                                      (date & time)

           Screenshots from Officer Couick BWC
  14B
             (Exhibit 13): Timestamp 21:47:58



           Screenshots from Officer Couick BWC
  14C
             (Exhibit 13): Timestamp 21:48:02



               Officer John Singleton BWC
  15



                Officer Singleton BWC Clip
  15A
                    21:47:41 to 21:49:32



          Screenshots from Officer Singleton BWC
  16A
             (Exhibit 15): Timestamp 21:48:03



          Screenshots from Officer Singleton BWC
  16B
             (Exhibit 15): Timestamp 21:48:04



          Photo of Firearm (Exhibit 1) During DFS
  17
                         Processing



           Close-up Photo of Firearm (Exhibit 1)
  18
               Slide During DFS Processing



                                                         4
EXHIBIT        DESCRIPTION OF EXHIBITS
                         Case              MARKED
                              1:19-cr-00410-CRC   FOR I.D.49-2
                                                Document   RECEIVED   IN    WITNESS
                                                               Filed 03/29/21  Page 5 of 6   EXHIBITS SENT INTO
                                                              EVIDENCE                       JURY
NUMBER                                                                                       (date & time)

            Close-up Photo of Firearm (Exhibit 1)
  19
               Trigger During DFS Processing



           Close-up Photo of Firearm (Exhibit 1)
  20
          Make and Model During DFS Processing



             Second Close Up Photo of Firearm
  21
           (Exhibit) Make and Model During DFS
                        Processing


          Photo of Magazine (Exhibit 2) During DFS
  22
             Processing (with Make and Model)



          Photo of Magazine (Exhibit 2) During DFS
  23
               Processing (with Made in Italy)



  24
                  DFS Forensics Report –
             Report of Crime Scene Examination


  25
                   DFS Forensics Report-
             Latent Fingerprint Unit – Evidence
                         Processing

  26
                   DFS Forensics Report-
                   Forensic Biology Unit


                                                          5
  EXHIBIT                DESCRIPTION OF EXHIBITS
                                   Case              MARKED
                                        1:19-cr-00410-CRC   FOR I.D.49-2
                                                          Document   RECEIVED   IN    WITNESS
                                                                         Filed 03/29/21  Page 6 of 6   EXHIBITS SENT INTO
                                                                        EVIDENCE                       JURY
  NUMBER                                                                                               (date & time)

                             Grand Jury Testimony of
        27
                             Officer Elizabeth Couick



        28



        29



        30



        31



        32



        33




*Indicates for identification purposes only



                                                                    6
